737 N.W.2d 504 (2007)
Carole J. SEMAN and Louis J. Seman, Plaintiffs-Appellees,
v.
Yon Y. GRAHAM, M.D., Dennis W. Konzen, M.D., Promed Physicians, and Borgess Health Alliance, Defendants-Appellants.
Docket No. 134326. COA No. 265969.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the May 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.